117 F.3d 1427w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George WENDT, an individual;  John Ratzenberger, anindividual;  Plaintiffs-Appellants,v.HOST INTERNATIONAL, INC., a Delaware corporation, Defendant-Appellee,andPARAMOUNT PICTURES, CORPORATION, a Delaware corporation,Defendant-Intervenor.
No. 96-55243.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 11, 1997.Decided July 1, 1997.As Amended on Denial Rehearing and Suggestion for RehearingEn Banc Aug. 18, 1997.*
NOTE: THE COURT HAS WITHDRAWN THIS OPINION